Citation Nr: 1034656	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability exhibited by 
the right leg being shorter (3/8-inch) than left.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for varicose veins of the 
ankles.

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for residuals of head 
injury due to dream of mortar attack.

6.  Entitlement to service connection for prostatitis, claimed as 
due to exposure to herbicides.

7.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for twenty years from August 
1952 to August 1972.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision that, in 
pertinent part, denied service connection for disability 
exhibited by the right leg being shorter (3/8-inch) than left; 
chronic obstructive pulmonary disease; varicose veins of the 
ankles; PTSD; residuals of head injury due to dream of mortar 
attack; prostatitis; erectile dysfunction; and hypertension.  The 
Veteran's correspondence has been accepted as a timely appealed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for PTSD, erectile dysfunction, 
hypertension, and varicose veins of the ankles are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During service, the Veteran was found to have 3/8-inch 
shortening of the right leg compared to the left, which was not 
considered disabling.  

2.  A clear preponderance of the evidence is against a finding 
that the Veteran's chronic obstructive pulmonary disease had its 
onset during service or is otherwise related to active duty. 

3.  There is no competent evidence establishing that the Veteran 
currently has residuals of head injury due to dream of mortar 
attack.

4.  Prostatitis was not exhibited in service and is not otherwise 
related to active duty.  


CONCLUSIONS OF LAW

1.  Disability exhibited by the right leg being shorter (3/8-
inch) than left was not incurred or aggravated in service.  
38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2009).  

2.  Chronic obstructive pulmonary disease was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  Chronic residuals of head injury due to dream of mortar 
attack were not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Prostatitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through April 2005 and September 2006 letters, the RO notified 
the Veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the September 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
the agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of the additional 
evidence submitted in April 2008; hence, no re-adjudication 
followed and no supplemental statement of the case (SSOC) was 
issued.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records.  The Veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has not 
been obtained.

The Veteran has not been afforded an examination for disability 
exhibited by shorter right leg, chronic obstructive pulmonary 
disease, residuals of head injury due to dream of mortar attack, 
or prostatitis.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  As will be discussed below, there is no 
competent evidence that any of these conditions may be related to 
service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in August 1952 revealed no defects.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.	 Disability Exhibited by the Right Leg Being Shorter (3/8-
Inch) Than Left 

Service treatment records, dated in July 1963, reflect that the 
Veteran was told while at his last base assignment that he needed 
a heel lift because one of his legs was 3/8-inch longer than the 
other.  The Veteran was given a profile change of L-2 and 
occasionally complained of backache, not severe.  It was 
explained that the 3/8-inch lengthening should be asymptomatic.  
The Veteran was to return if there was any further increase in 
his back pain.  Records reflect that his profile was returned to 
normal.

The Board notes that service connection may be granted, if 
warranted, for diseases, but not defects, of congenital, 
developmental or familial (hereditary) origin which either first 
become manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is usually 
capable of improvement or deterioration.  VAOPGCPREC 67-90  

Defects are defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon VA. 38 U.S.C.A. § 7104; 
38 C.F.R. § 14.507.

Here, the Veteran was found to have 3/8-inch shorter right leg, 
which was initially noted in service in July 1963.  The shorter 
leg, with 3/8-inch lengthening required, was asymptomatic; and 
was not considered disabling at the time.

There is no evidence in the record to support the proposition 
that the Veteran had anything but a congenital shorter leg defect 
that was observed during service.  It was not associated with any 
disability.  

Congenital or developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The service treatment records are negative for manifestations of 
a leg disability.  The shortening of the leg was not accompanied 
by a disability and it was specifically indicated that it was not 
considered disabling.  There was no superimposed disability on 
the right leg during service and none has been attributed to the 
right leg now.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing 
that "[a] service connection claim must be accompanied by 
evidence which establishes that the claimant currently has the 
claimed disability").   

B.	Chronic Obstructive Pulmonary Disease

Service treatment records, dated in November 1968, reflect that 
the Veteran complained of a several year history of occasional 
chest discomfort, with a burning of the anterior left chest and 
occasional shortness of breath with activity. Examination of the 
chest revealed moderate wheezes, but clear with cough and no 
rales.  The impression was probable pain related to smoking; rule 
out cardiac, pulmonary problem.  The Veteran reportedly smoked 
two packs of cigarettes daily.

In March 1970, the Veteran again complained of tenderness of the 
left anterior cervical area.  On a "Report of Medical History" 
completed by the Veteran at the time of his retirement 
examination in June 1972, the Veteran reported shortness of 
breath, and pain or pressure in chest.  The examiner noted that 
the Veteran was seen by a doctor on two prior occasions for 
occasional shortness of breath and chest pain, which were 
believed caused by excessive smoking.  The Veteran had a complete 
workup, including chest X-rays; no pulmonary disease was found.  

Results of post-service pulmonary function testing in March 1997 
revealed impairment.  At that time the Veteran reported that he 
was smoking one and 1/3 packs of cigarettes daily.

Statements received from the Veteran's treating physician, 
Peter K. Senechal, M.D., in October 2001, March 2004, and 
November 2004, reflect that the Veteran had multiple medical 
problems-to include chronic obstructive pulmonary disease.  
During a cardiac evaluation in May 2003, another physician 
indicated that the Veteran had chronic obstructive pulmonary 
disease which had slowly progressed over the years.

Chest X-rays taken in February 2006 revealed that the Veteran had 
some degree of chronic obstructive pulmonary disease.

In December 2007, the Veteran presented with severe shortness of 
breath with exertion.  The assessment was severe chronic 
obstructive pulmonary disease with marked impairment in exercise 
tolerance.

While the Veteran reported pain in his anterior chest during 
service, X-rays taken at that time revealed no significant 
abnormalities; and no disease was found.  More recently, the 
Veteran has reported that he was exposed to various gases during 
training and to aircraft engine fumes and toxic materials while 
guarding storage facilities in service.  There is no suggestion 
in the record that pulmonary disease is related to engine fumes 
or toxic fumes.  The contemporaneous service treatment records 
reflect no pulmonary disease.  Moreover, there is no convincing, 
competent evidence establishing a continuity of symptomotology of 
either a respiratory or pulmonary disability in the decades 
immediately following military service.  

Pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of service 
connection, stating it was precluded from reviewing the factual 
determinations of the Board or the Court.)  Without evidence of 
underlying disability associated with the complaints of pain, 
there is no basis for a grant of service connection.
  
While the Veteran has attributed his chronic obstructive 
pulmonary disease to cigarette smoking primarily in service, the 
Board notes that service connection is statutorily prohibited for 
disability on the basis that it resulted from disease or injury 
attributed to the use of tobacco products during a Veteran's 
active service.  See 38 U.S.C.A. § 1103(a).

A clear preponderance of the evidence is against a finding that 
the Veteran has chronic obstructive pulmonary disease that either 
had its onset during service or is related to his active service.  
Thus, service connection for chronic obstructive pulmonary 
disease is not warranted.

C.	 Residuals of Head Injury Due to Dream of Mortar Attack

Service treatment records do not reflect any findings or 
complaints of head injury or head trauma.

In this case, the Veteran reports that he suffered a head injury 
when he fell out of bed during a dream of a mortar attack in May 
1994.  The Veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  

The post-service treatment records reflect that the Veteran 
presented to the emergency room for care, after he rolled out of 
bed during a dream and hit his head on a nightstand in May 1994.  
The wound was numbed, irrigated, and sutured.  Records show that 
the Veteran returned to the emergency room a few days later; ten 
stitches were removed from his scalp, and the wound was clean and 
showed no sign of infection.

Statements received from the Veteran's treating physician, 
Dr. Senechal, in October 2001, March 2004, November 2004, and in 
August 2006 reflect that the Veteran had multiple medical 
problems.  None of the statements include any findings of 
residuals of the May 1994 head injury.

Without deciding whether a dream about service occurring many 
years after service and resulting in a head injury could be 
related to service, the Board finds no basis to grant service 
connection.  There is no competent evidence that establishes that 
the Veteran currently has residuals of head injury.  The clinical 
record does not reflect any sequelae from the head injury in 1994 
and it appears to have completely healed.  See Brammer, 3 Vet. 
App. at 225 (1992); Caluza, 7 Vet. App. at 505 (1995) 
(recognizing that "[a] service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").   

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  A clear 
preponderance of the evidence is against a finding that the 
Veteran currently has residuals of head injury due to dream of 
mortar attack.

D.	Prostatitis

The Veteran contends that service connection is warranted on the 
basis that his current prostatitis is the result of exposure to 
herbicides in service.

Prostatitis was not observed in service or for many years 
following active duty.  The initial clinical findings of 
prostatitis were during outpatient treatment at a service 
facility in March 1980, more than 7 years following service 
discharge.  At that time, there was no suggestion that 
prostatitis was related to service.  



Prostatitis is not among the diseases presumed to be associated 
with Agent Orange exposure. The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for other 
disabilities.  See, e.g., 75 Fed. Reg. 32540 (2010). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for other disabilities.  It was 
indicated that the National Academy of Sciences, after reviewing 
pertinent studies, did not feel that the evidence warranted 
altering its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of prostate 
disability (other than prostate cancer).  See Notice, 72 Fed. 
Reg. 32395-32407 (2007).

Service connection for disability claimed as due to exposure to 
Agent Orange also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303. 

However, there is no suggestion in the medical record that 
prostatitis is related to service in any way.  While the Veteran 
has suggested that it could be due to service, specifically his 
Agent Orange exposure, he is not shown to have the medical 
expertise to make that determination.  His assertions in this 
respect do not have probative value.   




ORDER

Service connection for a disability exhibited by the right leg 
being shorter (3/8-inch) than left is denied. 

Service connection for chronic obstructive pulmonary disease is 
denied.

Service connection for residuals of head injury due to dream of 
mortar attack is denied.

Service connection for prostatitis is denied.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hypertension, Erectile Dysfunction, and
Varicose Veins of The ankles 

The Veteran contends that service connection for hypertension, 
for erectile dysfunction, and for varicose veins of the ankles is 
warranted on the basis that each disability is proximately due to 
or a result of his service-connected diabetes mellitus.  

Service connection is in effect for diabetes mellitus Type 2, 
currently rated as 20 percent disabling.  

Service treatment records do not reflect any findings or 
complaints of elevated blood pressure, hypertension, erectile 
dysfunction, varicose veins, or ankle trauma.  

The post-service treatment records reflect a diagnosis of 
varicose veins in 1992, and new onset of diabetes and essential 
hypertension in 1997.  

Records reflect that the Veteran underwent a consultation for 
erectile dysfunction in October 1997.  At that time he felt his 
problems first began around 1991, when he was going through a 
divorce.  The impression was erectile dysfunction, probably 
organic, suspect vascular etiology.

Statements received from the Veteran's treating physician, 
Dr. Senechal, in October 2001, March 2004, November 2004, and in 
August 2006 reflect that the Veteran had multiple medical 
problems-to include hypertension, erectile dysfunction, varicose 
veins, and chronic venous insufficiency of the legs.

During a VA examination in July 2005, the Veteran reported having 
erectile dysfunction for over 12 years prior to diabetes 
mellitus, without treatment.  The examiner diagnosed Type 2 
diabetes with no known secondary conditions at this time.  

Private treatment records, dated in June 2006, include possible 
findings of a form of contact dermatitis and early venostatis 
ulceration of the right ankle trying to develop.  The report of 
VA examination in March 2007 noted evidence of venous 
insufficiency with pigmentation on the lower 2/3's of the right 
lower leg, and swelling and tenderness of the ankles.  More 
recent treatment records, dated in July 2007, include diagnoses 
of chronic venous insufficiency with statis changes of the right 
lower extremity, and milder venous insufficiency in the left 
lower extremity.

While the March 2007 VA examiner opined that the Veteran's 
hypertension was not caused by or related to his diabetes 
mellitus, there is no indication as to whether the Veteran's 
diabetes mellitus aggravated his hypertension.

Under these circumstances, the Board finds that an examination 
would be helpful to determine the etiology of the Veteran's 
current hypertension, erectile dysfunction, and varicose veins of 
the ankles-to include whether each of the disabilities is 
proximately due to or is aggravated by a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2009).  

PTSD 

Service connection requires a current medical diagnosis of PTSD, 
medical evidence of a nexus between current symptomatology and 
the specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he served in Vietnam, 
and was awarded the Air Medal among other medals.  

In May 2005, the Veteran reported that he was in various 
locations in Vietnam from 1969 to 1971, and that he was awarded 
an Air Medal for over 35 combat missions.  The Veteran reported 
many mortar attacks and numerous troops killed at various 
locations, and that his flight crew carried out hundreds of body 
bags.

In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the 


Veteran's fear of hostile military or terrorist activity, and 
provides that the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 
39,843 (July 13, 2010).  The amendment is intended to facilitate 
timely processing of these claims, and is applicable to claims 
pending before VA on the effective date of the final rule 
(July 13, 2010), as well as to claims filed after that date.

The Board is required to analyze the credibility and probative 
value of the evidence of record.  Under these circumstances, an 
examination is needed to determine whether the Veteran currently 
meets the criteria for a diagnosis of PTSD based on the in-
service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Afford the Veteran a VA examination(s) 
to identify all current disability 
underlying his current complaints of 
elevated blood pressure, and etiology of 
erectile dysfunction and varicose veins of 
the ankles.  The claims file must be made 
available to the examiner(s) for review.  
The examiner(s) is requested to determine:  

For any disability exhibited by elevated 
blood pressure, erectile dysfunction, or 
varicose veins of the ankles; the 
examiner(s) should indicate whether it is 
at least as likely as not (50 percent 
probability or more) that it had its 
clinical onset in service, or is otherwise 
related to active duty; and if not, whether 
there is a 50 percent probability or more 
that the Veteran's service-connected 
diabetes mellitus Type 2 caused or 
permanently increased the severity of the 
disability.  If any disability exhibited by 
elevated blood pressure or erectile 
dysfunction or varicose veins of the ankles 
was permanently increased in severity due 
to a service-connected disability, it 
should be specified what portion of current 
disability exhibited by elevated blood 
pressure or erectile dysfunction or 
varicose veins of the ankles is due to a 
service-connected disability.

The examiner(s) should reconcile any 
opinion with the service treatment records 
and post-service treatment records, and 
with the March 2007 VA examination report.  
The examiner(s) should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report(s) should note review of the file.

2.  Schedule the Veteran for an examination 
by a VA psychiatrist to determine whether 
the diagnostic criteria for PTSD are met.  
The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the 
claims file.

All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

The examiner should determine whether the 
Veteran currently suffers from PTSD related 
to his fear of hostile military or terrorist 
activity while on active duty, and whether 
it is adequate to support a diagnosis of 
PTSD.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should indicate 
whether it is as likely as not (50 percent 
probability or greater) related to the 
Veteran's active service.  The examination 
report should include the complete rationale 
for all opinions expressed. The examiner 
should provide a rationale for the opinions. 

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


